RECORD IMPOUNDED

               NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-2456-19

STATE OF NEW JERSEY,
                                      APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                                 August 5, 2021
v.
                                          APPELLATE DIVISION

ANDREW HOWARD-FRENCH,

     Defendant-Appellant.
____________________________

          Submitted March 10, 2021 – Decided August 5, 2021

          Before Judges Sumners, Geiger and Mitterhoff.

          On appeal from the Superior Court of New Jersey,
          Criminal Division, Hudson County, Indictment No.
          18-10-0872.

          Miller, Meyerson & Corbo, attorneys for appellant
          (Gerald D. Miller, on the briefs).

          Esther Suarez, Hudson County Prosecutor, attorney
          for respondent (Erin M. Campbell, Assistant
          Prosecutor, on the brief).


     The opinion of the court was delivered by

SUMNERS, JR., J.A.D.
       Tried by a jury, defendant Andrew Howard-French was found guilty of

first-degree    murder,    N.J.S.A.   2C:11-3(a)(1)   and   (2);   second-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(2); and third-degree

endangering an injured victim, N.J.S.A. 2C:12-1.2(a). The offenses arose from

the death of a twenty-three-month-old child who was under defendant's care.

Defendant was sentenced to an aggregate prison term of life subject to an

eighty-five percent parole ineligibility followed by a consecutive five-year

prison term.

       Defendant argues:

               POINT I

               IT WAS ERROR TO HAVE PERMITTED
               EVIDENCE CONCERNING WRONGFUL ACTS
               WHICH [DEFENDANT] WAS NOT CHARGED IN
               THE INDICTMENT.

                   A.   There Was No Clear and Convincing
                   Evidence That [Defendant] Had Committed A
                   Wrongful Act on July 11, 2018.

                   B. Evidence Relating to Injuries On July 16,
                   2018 Should Not Have Been Admit[t]ed Into
                   Evidence Because It Had Not Been Part of the
                   Rule 404[1] Hearing. (Not Raised Below).

                   C. The Doctor's Speculative Testimony
                   Concerning July 16, 2018 Injuries Should

1
    N.J.R.E. 404(b).

                                        2                                 A-2456-19
     [Have] Been Stricken Because It Was Not Based
     on Reasonable Med[i]cal Certainty.       (Not
     Raised Below).

     D.    Dr. Sultana's Testimony About July 16,
     2018 Did Not Meet the Clear and Convincing
     Test. (Not Raised Below).

POINT II

WHEN EVIDENCE OF THE JULY 11, 2018
CONDUCT AND WHEN EVIDENCE BY DOCTOR
SULTANA CONCERNING ABUSE ON JULY 16,
2018      WAS       PRESENTED[,] LIMITING
INSTRUCTIONS SHOULD HAVE BEEN GIVEN.
(Not Raised Below).

POINT III

IT WAS ERROR FOR THE JUDGE IN HIS
CHARGE TO THE JURY TO FAIL TO GIVE ANY
LIMITING INSTRUCTION CONCERNING DR.
SULTANA'S TESTIMONY OF EARLIER CHILD
ABUSE INJURIES. (Not Raised Below).

POINT IV

THE TESTIMONY THAT THE MANNER OF
DEATH WAS HOMICIDE SHOULD HAVE BEEN
STRICKEN AND THE JURY TOLD TO
DISREGARD IT. (Not Raised Below).

POINT V

THE   RECORDED    STATEMENT  OF   THE
DEFENDANT SHOULD HAVE BEEN SANITIZED
TO ELIMINATE IMPROPER COMMENTS BY THE



                       3                             A-2456-19
            INTERROGATING POLICE OFFICER. (Not Raised
            Below).

            POINT VI

            THE COURT ERRONEOUSLY ADVISED THE
            JURY THAT THE DEFENDANT HAD FLED THE
            SCENE. (Not Raised Below).

            POINT VII

            THE COURT ERRONEOUSLY INSTRUCTED THE
            JURY ON THE CRIME OF ENDANGERING AN
            INJURED PERSON. (Not Raised Below).

            POINT VIII

            THE COURT FAILED TO CHARGE THE
            AFFIRMATIVE DEFENSE OF SUMMONING
            MEDICAL TREATMENT. (Not Raised Below).

            POINT IX

            THE COURT SHOULD HAVE GRANTED THE
            MOTION TO DISMISS THE CHARGE OF
            ENDANGERING AN INJURED PERSON.

            POINT X

            [DEFENDANT] WAS DEPRIVED OF EFFECTIVE
            ASSISTANCE OF COUNSEL. (Not Raised Below).


We conclude there is no merit to any of defendant's arguments and affirm.




                                     4                                 A-2456-19
                                       I.

      In July 2018, Monique Sparrow, mother of twenty-three-month-old

Bryce and a seven-year-old daughter, worked weekdays from 2:00 p.m. to

10:30 p.m. While Sparrow worked, either her brother, or defendant and his

girlfriend, Monique Dugan, would care for the children.

      On July 11, 2018, defendant was caring for Bryce when he claimed that

Bryce fell down the stairs of Dugan's apartment building while running after

his mother. Later that day, defendant sent Sparrow a text message regarding

the alleged fall, stating: "I know you're mad[,] but it wasn't my intention, of

course, it just happened, too bad." At trial, the State refuted defendant's claim

by showing a surveillance video from the apartment building's lobby depicting

defendant and Bryce walking into the building, followed by defendant taking

Bryce out of the stroller and carrying him up the stairs without Bryce falling at

any point. The video was admitted into evidence by the motion judge, who did

not preside over the trial, in response to the State's pretrial N.J.R.E. 404(b)

motion.

      Five days later, on July 16, when Sparrow dropped Bryce off at daycare

at approximately 8:30 a.m., the daycare teacher described Bryce as happy and

affectionate, and she did not notice any bruising or injuries on him when


                                      5                                   A-2456-19
changing his diaper. In the afternoon, Dugan picked up Bryce from daycare

and claimed that he was not acting normal; he was hot, and he had a cut on his

ear.   Between 11:40 p.m. and 11:50 p.m., Sparrow picked up Bryce from

defendant and Dugan's apartment. When she got home, Sparrow noticed Bryce

had a swollen and bruised white lip, and bruises on the back of his left ear and

head, so she took him to the emergency room at the Jersey City Medical

Center (JCMC).

       In the early morning of July 17, Bryce was treated at JCMC by Dr.

Noushin Sultana. According to Sparrow, the doctor believed the bruising was

"self-inflict[ed]," caused by "kids [being] clumsy" and "probably . . .

bump[ing] into something." Dr. Sultana testified she also noticed "several

scratch marks" on Bryce's stomach but could not recall if she examined

Bryce's leg and back. She stated that if she had seen injuries on Bryce's body

suggestive of abuse, she would have reported it to the state authorities. Based

on Dr. Sultana's assessment, Sparrow had no concern with defendant

continuing to care for Bryce and left him with defendant that afternoon before

she went to work.

       Later that afternoon, defendant took Bryce to a local playground. He

testified that while walking back to his apartment building, he noticed that


                                      6                                  A-2456-19
Bryce hurt his leg and was having difficulty walking, which he attributed to

Bryce refusing to go down a slide, and instead jumping off the slide. With

Bryce both walking on his own and being carried by defendant, they returned

to the apartment at approximately 1:17 p.m. Defendant stated he gave Bryce

some water, put a cool rag on his head, and noticed that his breathing was

abnormal. Defendant then telephoned Dugan and gave Bryce cardiopulmonary

resuscitation (CPR); Bryce threw up water and a moving organism. Defendant

also called Sparrow, but she did not answer her phone.

       Surveillance video revealed that at 1:40 p.m., defendant left the

apartment building alone, and returned at 2:24 p.m. He left again, alone, at

2:32 p.m. He paced in front of the apartment building while talking on his cell

phone, and returned inside at 2:34 p.m. At 2:41 p.m., he exited for a third

time, this time with another person––another child in his care 2––and returned

inside a minute later. At 2:47 p.m., defendant was in the building lobby when

Dugan arrived.

       Dugan testified she could not remember if Bryce was breathing when she

first arrived, so she slapped his back to see if he would respond. She stated




2
    The child was D.M., who was unrelated to anyone involved in this matter.

                                       7                                A-2456-19
she then put Bryce into the bathtub with cool water and got into the tub with

him. He was breathing heavily, and his eyes rolled back.

      It was not until 2:52 p.m. that defendant called 9-1-1 seeking aid for

Bryce. First responders Allan Pereira, a JCMC Basic Life Support certified

emergency medical technician (EMT), and his partner, Luis Rivera Ordaz, an

EMT, responded to the call. Defendant met them on the street and led them to

the apartment where Dugan was performing CPR on Bryce. According to

Pereira, Bryce was non-responsive to any stimuli, was not breathing, and had

no pulse. Pereira and Ordaz proceeded to ventilate him and administered CPR

for approximately half an hour. After that was unsuccessful, they then used a

defibrillator on Bryce but were unable to restore his heartbeat.

      David Pernell, an advanced cardiac life support certified paramedic from

the JCMC, also arrived at the scene with his partner at 2:54 p.m. Pernell

noticed multiple bruises on Bryce and a broken, snapped in half femur. Bryce

was taken to JCMC, where he was later pronounced dead.

      Two Jersey City Police Officers arrived at the scene at approximately

4:00 p.m.     Twenty minutes later, Jersey City Police Juvenile Division

Detective Miguel Rivera arrived at the scene and asked defendant what

happened. Defendant told Rivera he was babysitting Bryce, and when they


                                       8                               A-2456-19
went to a park, Bryce fell off the slide but did not hit his head. He also said he

called 9-1-1 because Bryce was not responding to him.

        The investigation was turned over to the Hudson County Prosecutor's

Office (HCPO). Defendant was taken to the HCPO to be interviewed. After

being read his Miranda 3 rights, he agreed to speak with Detective Brenton

Porter and his partner Detective Trillion. 4 Defendant repeated his account of

what he previously told Rivera. Defendant stated he did not notice any bruises

on Bryce. He also stated he never disciplined Bryce.

        Multiple times during the recorded interview, Porter implied that he did

not believe defendant's account of what happened. Porter stated:

              Well, what we're saying is like with that amount of
              bruising, in my opinion, I think it's almost – you said
              when you changed his diaper and you said you didn't
              see any bruising, I don't – it's almost impossible not to
              see that amount of bruising.

                    ....

              So at that point, what we're saying is you didn't notice
              all this bruising. I mean it's pretty heavy bruising
              even if you're trying not to be a creep because like, no,
              I get it you're not like . . . . you know, fucking with
              little kids, I understand that, I'm just saying that, you


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
4
    Detective Trillion's first name is not mentioned in the record.

                                         9                                 A-2456-19
            know, I gotcha. But you're going to notice . . . that's
            what I'm kind of getting at.

                  ....

            [W]hen I stop and think about it and we step out of the
            room and we sit there and you kind of think about it
            for a second and we retell it [to] our bosses or
            whatever, it doesn’t seem to be adding up.

                  ....

            [T]hat's another thing I'm saying like, oh, what – that's
            part of what's not adding up, is like how can you
            change the kid's diaper and [not] see it, like you're –
            you change the child's diaper, you're going to see
            those bruises. That's all. That's all I'm getting at is
            there's a lot of bruises that are there.

After defendant completed his statement, the detectives took him home. Eight

days later, defendant was arrested and charged with Bryce's death.

      At trial, the State presented forensic pathology expert testimony by

Jacqueline Benjamin, M.D., a forensic pathologist and neuropathologist at the

Bergen Region Medical Examiner's Office, who performed an autopsy on

Bryce before defendant's arrest. Dr. Benjamin testified that she found signs of

medical intervention on the body and detailed the many contusions and

abrasions she observed. She further described a fracture on the right femur

and stated that it takes a bit more force to fracture the bones of a child; she

also noted that a child with a fractured femur would typically be unable to

                                     10                                 A-2456-19
walk. She also dissected the abdominal cavity and found bleeding in the rectus

muscle, the lining of the abdomen, and the abdominal cavity itself. There was

also a laceration in the fatty tissue that is attached to the transverse colon that

is typically caused by force or a blow.

      Dr. Benjamin opined the cause of death was homicide caused by

multiple blunt force injuries.    She determined the death was not natural,

indeterminate, a suicide, or an accident. She opined that if someone suffered

a subarachnoid cerebral hemorrhage at 12:30 p.m., the person could still

possibly be conscious and walking at 1:15 p.m. She acknowledged that some

of the injuries could have been caused by an inexperienced person performing

CPR, but she did not believe that the injuries were from a simple fall. Dr.

Benjamin also stated it was possible that the injuries causing Bryce's

subarachnoid cerebral hemorrhage were incurred an hour and a half prior to

1:15 p.m. on the day of his death.

      At the close of the State’s case, defendant unsuccessfully moved for a

judgment of acquittal on the charges of both murder and endangering an

injured victim. As for the latter charge, the judge found that, based upon the

State's evidence, the jury could reasonably find that he left the scene while

Bryce needed care.


                                      11                                    A-2456-19
      The jury found defendant guilty of murder, endangering the welfare of a

minor, and endangering an injured victim. Defendant was later sentenced to

life imprisonment subject to an eighty-five percent parole ineligibility for

murder, concurrent to ten years for endangering the welfare of a minor,

followed by a consecutive five-year prison term for endangering an injured

victim.

                                      II.

      We first address defendant's arguments related to the trial judge's

admission of: his prior bad acts; the opinion testimony of Dr. Sultana; the non-

sanitized statement by Porter accusing defendant of lying; and Dr. Benjamin's

testimony regarding Bryce's cause of death. Before analyzing each argument,

we start with the well-established principle that a trial judge's evidential

rulings are entitled to a strong degree of deference and are reviewed under an

abuse of discretion standard. See State v. Prall, 231 N.J. 567, 580 (2018).

Such rulings are therefore upheld unless "there has been a clear error of

judgment." State v. J.A.C., 210 N.J. 281, 295 (2012) (quoting State v. Brown,

170 N.J. 138, 147 (2001)). "An appellate court applying this standard 'should

not substitute its own judgment for that of the trial court, unless the trial




                                     12                                  A-2456-19
[judge's] ruling is so wide of the mark that a manifest denial of justice

resulted.'" Ibid. (quoting Brown, 170 N.J. at 147) (internal quotation omitted).

      Furthermore, where a defendant––as in this case––did not object before

the trial judge to the admission of evidence, it must be shown that there was

"plain error clearly capable of producing an unjust result." State v. Bunch, 180

N.J. 534, 541 (2004) (quoting State v. Afanador, 151 N.J. 41, 54 (1997)); R.

2:10-2. A reversal based on plain error requires us to find that the error likely

led to an unjust result that is "sufficient to raise a reasonable doubt as to

whether the error led the jury to a result it otherwise might not have reached."

State v. Williams, 168 N.J. 323, 336 (2001) (quoting State v. Macon, 57 N.J.

325, 336 (1971)).

      A. Prior Bad Acts

      In Point I, defendant argues the motion judge improperly admitted the

July 11, 2018 surveillance video showing defendant and Bryce walking into

Dugan's apartment building and him taking Bryce out of the stroller and

carrying him up the stairs. The State showed the video to establish defendant

was lying when he claimed that Bryce fell down the stairs chasing after his

mother. Defendant contends the State failed to satisfy the third prong of the




                                     13                                   A-2456-19
Cofield 5 test requiring proof that the video showed clear and convincing

evidence of prior bad acts. He contends he did not admit to harming Bryce on

July 11, and no expert testified that Bryce had pre-existing injuries prior to his

death that were the result of abuse. Defendant asserts that because there was

no testimony about what caused the injuries on July 11, a jury should not have

been allowed to infer that he lied about what occurred that date. He also

asserts that the jury should not have been allowed to infer that if he lied about

the July 11 incident, he also lied about what occurred when Bryce died on July

17. We are unpersuaded.

        N.J.R.E. 404(b)(2) provides that evidence of other crimes or bad acts is

generally not admissible, unless used for "proof of motive, opportunity, intent,

preparation, plan, knowledge, identity or absence of mistake or accident when

such matters are relevant to a material issue in dispute." The apprehension in

admitting evidence of other crimes is that "the jury may convict the defendant

because he [or she] is a bad person in general." Cofield, 127 N.J. at 336

(internal quotation marks and citation omitted). The evidence is not required

to prove or disprove a fact at issue but need only support a desired inference.

State v. Swint, 328 N.J. Super. 236, 252-53 (App. Div. 2000).


5
    State v. Cofield, 127 N.J. 328 (1992).

                                       14                                  A-2456-19
      In Cofield, our Supreme Court set forth a four-pronged test to govern the

admission of such evidence:

             1. The evidence of the other crime must be admissible
             as relevant to a material issue;

             2. It must be similar in kind and reasonably close in
             time to the offense charged;

             3. The evidence of the other crime must be clear and
             convincing; and

             4. The probative value of the evidence must not be
             outweighed by its apparent prejudice.

             [127 N.J. at 338 (quoting Abraham P. Ordover,
             Balancing the Presumptions of Guilt and Innocence:
             Rules 404(b), 608(b) and 609(a), 38 Emory L.J. 135,
             160 (1989) (footnote omitted)); see also State v.
             Carlucci, 217 N.J. 129, 140-41 (2014) (reaffirming the
             Cofield test).]
      In granting the State's motion to admit evidence of prior bad acts, the

judge correctly pointed out that there was "clear and convincing evidence that

Bryce['s] . . . fatal injuries were sustained while he was under the care of []

defendant" and that he "suffered some injuries prior to [his death on] July 17,

although it cannot be said . . . that those prior injuries were consistent with . . .

[battered child syndrome] and the State does not appear to make such an

argument."    Finding the surveillance video provided clear and convincing

evidence that defendant lied to Sparrow about the bruising on Bryce's face and


                                       15                                    A-2456-19
stomach being caused by a fall on July 11, the judge properly found it

admissible under Cofield.

      Contrary to defendant's contention before us, the cases relied upon by

the motion judge, State v. Compton, 304 N.J. Super. 477, 482 (App. Div.

1997), State v. Moorman, 286 N.J. Super. 648, 657 (App. Div. 1996), and

Estelle v. McGuire, 502 U.S. 62, 72 (1991), supported her ruling. In Compton,

we affirmed the admission of evidence of prior similar acts of child abuse to

rebut defendant's claim that the child's death was accidental. 304 N.J. Super.

at 482. In Moorman, we held that "prior episodes of child abuse unconnected

with the direct cause of the child's death [were] admissible as proof of absence

of accident or mistake." 286 N.J. Super. at 660. In Estelle, the United States

Supreme Court held that "[w]hen offered to show that certain injuries are a

product of child abuse, rather than accident, evidence of prior injuries is

relevant even though it does not purport to prove the identity of the person

who might have inflicted those injuries." 502 U.S. at 68.

      Bryce did not have any body bruises on the morning of July 11, when

Sparrow dropped him off to defendant, and defendant was the sole caretaker

during that day. That evening, Sparrow noticed bruises on Bryce. Thus, there

was clear and convincing evidence from the video for the jury to consider


                                     16                                  A-2456-19
whether defendant lied that Bryce fell and that he was not responsible for

Bryce's injuries, which in turn could show that the fatal injuries Bryce incurred

six days later were not the result of an accident as defendant claimed.

      B. Dr. Sultana's Testimony

      Defendant argues the judge should have held a pretrial hearing to decide

whether Dr. Sultana could testify about Bryce's injuries, which were attributed

to some sort of blunt trauma, that she did not observe during her examination

of him on July 17, 2018, but were depicted in photos taken by his mother on

July 11. The doctor testified that had she seen them, she would have reported

them as indicative of child abuse. Defendant asserts Dr. Sultana's testimony

that Bryce was not injured before being left in his care on July 17, was mere

speculation and not an opinion based on reasonable medical certainty. He

argues because there was no clear and convincing evidence that he caused

Bryce's fatal injuries on July 16, her testimony does not satisfy Cofield's third

prong. Relying on State v. Barden, 195 N.J. 375, 390 (2008) and State v.

Fortin, 162 N.J. 517, 534 (2000), defendant also contends the judge should

have given a limiting instruction to the jury regarding other crimes' evidence

when the July 11 testimony was presented and when Dr. Sultana testified that

Bryce showed signs of abuse, as well as in the final jury charges. Defendant


                                     17                                   A-2456-19
acknowledges that because these arguments were not raised before the judge,

they must be considered under the plain error standard.

      We conclude no plain error occurred. Dr. Sultana testified as a fact

witness: a physician treating Bryce's lip injury. She did not opine that the

injury was caused by abuse. In fact, she believed the injury was self-inflicted

by Bryce being "clumsy." Given that she was not providing expert testimony,

her testimony did not have to be based on a reasonable degree of medical

certainty. See Delvecchio v. Twp. of Bridgewater, 224 N.J. 559, 563 (2016)

(holding that the trial court has the authority to "admit the testimony of a

treating physician regarding the diagnosis and treatment of a patient" without

qualifying the doctor as an expert); Stigliano by Stigliano v. Connaught

Lab'ys, Inc., 140 N.J. 305, 314 (1995) (citation omitted) ("Because the

determination of the cause of a patient's illness is an essential part of diagnosis

and treatment, a treating physician may testify about the cause of a patient's

disease or injury.")

      Dr. Sultana's testimony that bruises depicted in a photo of Bryce's back

were suggestive of abuse from blunt trauma was not offered by the State to

show evidence of other bad acts. The testimony was presented to show Dr.

Sultana had not noticed the injuries when she examined Bryce on the morning


                                      18                                    A-2456-19
prior to his death. In fact, defense counsel's cross of the doctor brought out her

remarks that, had she seen the injuries, she would have reported them as abuse.

Under these circumstances, there was no need for a Cofield analysis, nor any

limiting instructions.

      C. Defendant's Statements to Law Enforcement

      Defendant argues there was plain error by the trial judge's failure to

sanitize portions of his recorded statement where Porter told defendant that he

did not believe defendant's account of Bryce's park accident.         Relying on

Barden, 195 N.J. at 390, and case law from other states, 6 defendant maintains

this was prejudicial because allowing the jury to hear the officers' testimony

was tantamount to the officers testifying that they did not believe him. We

disagree.

      Law enforcement officers have been afforded reasonable latitude in

interrogating a suspect "as long as the will of the suspect is not overborne."

State v. Miller, 76 N.J. 392, 403 (1978). In fact, our courts "have permitted




6
  Defendant also cites an unreported decision from our court. An unreported
decision does not constitute precedent. R. 1:36-3. It is improper to cite and
rely upon an unreported decision except as allowed by Rule 1:36-3.



                                      19                                   A-2456-19
the use of trickery in interrogations." State v. Patton, 362 N.J. Super. 16, 31

(App. Div. 2003).

      Here, Porter's questioning of the veracity of defendant's account of what

happened to Bryce was a legitimate exercise of police authority and allowing

the jury to hear it provided context to the interrogation. Porter's accusation

that defendant was not truthful constituted an important tool in his effort to

obtain a true account of Bryce's death. The statements were not offered to

persuade the jury that defendant was lying to Porter as neither Porter nor any

other law enforcement officer testified at trial that they did not believe

defendant's account. Doing so would have been improper and inadmissible.

The judge made it clear to the jury that it was obligated to determine the

credibility of the witnesses and the statements admitted into evidence.

Defendant's reliance on Barden is misguided as the case governs the admission

and sanitization of other-crimes evidence. See 195 N.J. at 390. We discern no

unjust result in allowing the jury to consider Porter's comments to defendant

that he did not believe defendant was telling the truth. Defendant has not

shown there is anything in the record suggesting the jury relied on the

detective's comments or that redaction of them would have changed the

outcome of the trial.


                                    20                                  A-2456-19
      D. Dr. Benjamin's Testimony Regarding Manner of Death

      Defendant argues Dr. Benjamin failed to opine with a reasonable degree

of medical certainty that the manner of Bryce's death was homicide. State v.

Harvey, 121 N.J. 407, 431 (1990); State v. Freeman, 223 N.J. Super. 92, 116

(App. Div. 1988). Not objecting to the doctor's opinion at trial, defendant

asserts plain error occurred because the judge should have sua sponte struck

the testimony and advised the jury to disregard it. We disagree.

      Dr. Benjamin was qualified as an expert in forensic pathology.            In

accordance with N.J.R.E. 705, she was able to testify "in terms of opinion or

inference and give reasons therefor without prior disclosure of the underlying

facts or data, unless the court requires otherwise." Dr. Benjamin opined that

Bryce's death was homicide. A medical expert may opine that a death was a

"homicide" in order to rule out the possibility that a victim's injuries were

accidental. See State v. Baluch, 341 N.J. Super. 141, 185 (App. Div. 2001).

Thus, Dr. Benjamin's testimony was "the functional equivalent of ruling out

the possibility that [Bryce's] multiple injuries were self-inflicted or sustained

as a result of mere inadvertence (i.e., accident)." Ibid.

      "[M]edical-opinion testimony must be couched in terms of reasonable

medical certainty or probability; opinions as to possibility are inadmissible."



                                      21                                  A-2456-19
Johnesee v. Stop & Shop Cos., 174 N.J. Super. 426, 431 (App. Div. 1980).

However, the certainty requirement does not oblige experts to use "'talismanic'

or 'magical words,'" so long as the court is "persuaded that 'the doctor was

reasonably confident of'" the opinion. Eckert v. Rumsey Park Assocs., 294

N.J. Super. 46, 51 (App. Div. 1996) (quoting Aspiazu v. Orgera, 205 Conn.

623, 635 (Conn. 1987)); see also id. at 52 (stating that opinion as to causation

will not "be satisfied by a single verbal straightjacket alone, but, rather, by any

formulation from which it can be said that the witness' 'whole opinion' reflects

an acceptable level of certainty") (quoting Matott v. Ward, 399 N.E.2d 532,

534 (N.Y. 1979)). Taken as a whole, Dr. Benjamin's testimony reflects the

requisite degree of certainty, despite not stating the "magic words" that her

opinion was within a reasonable degree of medical certainty.

      The judge properly instructed the jury that it was "not bound to accept

the expert's opinion" and may "accept it or reject it" pursuant to State v. Berry,

140 N.J. 280, 292 (1995). Thus, there was no unjust result in allowing Dr.

Benjamin to opine that Bryce's death was due to homicide without giving her

opinion within a reasonable degree of medical certainty.




                                      22                                    A-2456-19
                                      III.

      Defendant argues the trial judge should not have used the word "flight"

in the jury charge regarding the offense of endangering an injured victim. The

judge stated:

            The third . . . element the State must prove beyond a
            reasonable doubt is that the defendant left the scene of
            the injury knowing or reasonably believing that the
            injured person, Bryce Sparrow, was physically
            helpless, or mentally incapacitated, or otherwise
            unable to care for himself at that time. The State need
            not prove the defendant’s flight increased risk that
            further harm would come to the victim.

            [(Emphasis added.)]

Defendant maintains there was no evidence of flight because he remained at

the building and merely left the apartment to wait for Dugan and EMT

responders to arrive. He contends he was prejudiced because "the jury may

have inferred that the [judge] was finding [he] fled and therefore he had a

guilty mind."    Although counsel did not object, he contends the judge's

confusing "departure" with "flight" prejudiced him as there was no evidence

that there was any flight. There is no merit to defendant's contention.

      "[I]nsofar as consistent with and modified to meet the facts adduced at

trial, model jury charges should be followed and read in their entirety to the

jury." State v. R.B., 183 N.J. 308, 325 (2005). The use of the word "flight" in

                                     23                                   A-2456-19
the judge's charge was taken verbatim from the Model Jury Charges

(Criminal), "Endangering Injured Victim (N.J.S.A. 2C:12.12)" (rev. Mar. 14,

2016). It was presumptively proper, State v. Whitaker, 402 N.J. Super. 495,

513-14 (App. Div. 2008), and defendant has not shown that the use of the term

"flight" in the charge "possessed a clear capacity to bring about an unjust

result[,]" State v. Nero, 195 N.J. 397, 407 (2008) (citation omitted).

                                       IV.

      Defendant raises two arguments to reverse his conviction for

endangering an injured victim.      First, he argues that although he did not

request the jury be instructed on the affirmative defense of summoning

medical treatment under N.J.S.A. 2C:12-1.2(c), the judge should have sua

sponte given the instruction. The statute provides:

            It is an affirmative defense to prosecution for a
            violation of this section that the defendant summoned
            medical treatment for the victim or knew that medical
            treatment had been summoned by another person, and
            protected the victim from further injury or harm until
            emergency assistance personnel arrived.          This
            affirmative defense shall be proved by the defendant
            by a preponderance of the evidence.

            [N.J.S.A. 2C:12-1.2(c).]

Defendant contends the ample evidence that he summoned medical treatment

warranted the instruction to establish that he was not guilty of endangering an

                                       24                                A-2456-19
injured victim. See State v. Blanks, 313 N.J. Super. 55, 63-64 (App. Div.

1998).

      In addition, defendant argues the judge erroneously failed to grant his

motion to dismiss the charge of endangering an injured victim at the end of the

State's case. He points out he called 9-1-1 and did not leave the apartment

building––only departing the apartment to wait outside for Dugan and the

EMTs to arrive––as undisputed facts that he sought aid for a non-responsive

Bryce.

      None of these arguments have merit. To justify the affirmative defense

of summoning medical treatment, defendant not only would have to show there

was evidence that he obtained medical assistance but also that he "protected

[Bryce] from further injury or harm until emergency assistance personnel

arrived." N.J.S.A. 2C:12-1.2(c). The surveillance video demonstrates that

defendant left Bryce alone for forty-four minutes (1:40 p.m. to 2:24 p.m.) after

they returned to the apartment while Bryce was apparently injured and did not

call 9-1-1 until an hour and twelve minutes (1:40 p.m. to 2:52 p.m.) after they

returned to the apartment. Leaving an injured twenty-three-month-old Bryce

without adult supervision cannot reasonably be viewed as protecting the child.

Defendant offered no proof that he protected Bryce to justify the affirmative


                                     25                                  A-2456-19
defense of summoning medical treatment. Thus, no unjust result occurred

because the jury was not instructed on the affirmative defense.

      Moreover, because there was sufficient evidence that defendant

endangered Bryce by leaving him alone in the apartment while he was injured,

the judge did not err in failing to grant defendant's motion to dismiss the

charge of endangering an injured victim. See State v. Reyes, 50 N.J. 454, 458-

59 (1967) (citing State v. Fiorello, 36 N.J. 80, 90-91 (1961) (granting a motion

for judgment of acquittal only if, viewing all the evidence in the light most

favorable to the State, "as well as all of the favorable inferences which

reasonably could be drawn therefrom," no "reasonable jury could find guilt of

the charge beyond a reasonable doubt")).

                                      V.

      Finally, defendant argues that he was denied effective assistance of his

trial counsel related to the above-noted arguments that counsel failed to object

to the admission of evidence––the opinion testimony of Dr. Sultana; the

interrogation statements by Porter accusing defendant of lying; and Dr.

Benjamin's testimony regarding Bryce's cause of death––and failed to request

that the jury consider the affirmative defense of summoning medical treatment.




                                     26                                  A-2456-19
         To establish a prima facie case of ineffective assistance of counsel, a

defendant "must show that counsel's performance was deficient" and that "the

deficient performance prejudiced the defense." State v. Fritz, 105 N.J. 42, 52

(1987) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)).

Ineffective-assistance claims are more appropriately raised on a petition for

post-conviction relief instead of direct appeal. State v. McQuaid, 147 N.J.

464, 484 (1997). Generally, there is a "policy against entertaining ineffective-

assistance-of-counsel claims on direct appeal because they generally require

examination of evidence outside the trial record." State v. Preciose, 129 N.J.

451, 460 (1992). However, since defendant's ineffective assistance arguments

are related to the arguments which we have rejected above, there is no need to

examine evidence outside the record for their resolution. Hence, we have

considered defendant's ineffective assistance claims and find that they lack

merit.

         To the extent we have not specifically addressed any of defendant's

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).




                                      27                                 A-2456-19
Affirmed.




            28   A-2456-19